Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-21, 25, and 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the limitations of the instant independent claims, particularly:
A method of forming a heat exchanger, the method comprising forming a monolithic core having a first set of flow passages and additively manufacturing a first manifold onto the monolithic core, wherein the manifold defines a fluid inlet in communication with the flow passages of the core and has a coefficient of thermal expansion for at least a portion of the manifold which is less than the coefficient of thermal expansion of the core and is below 10 ppm/C at an operational temperature of 400º C and further wherein the manifold includes between 45% and 55% nickel as taught in instant independent claim 1, or
A method of forming a heat exchanger, the method comprising forming a monolithic core having a first set of flow passages from a first material and additively manufacturing a first manifold onto the monolithic core, the manifold being manufactured of a second material different from the first, wherein the manifold defines a fluid inlet in communication with the flow passages of the core and wherein the second material has a coefficient of thermal expansion which is less than the coefficient of thermal expansion of the first material and is below 10 ppm/C at an operational temperature of 500º C and further wherein the second material is a nickel alloy having between 38% and 50% nickel as taught in instant independent claim 14, or
A heat exchanger comprising forming a monolithic core having a first set of flow passages and a first coefficient of thermal expansion and a first manifold unitarily formed with the monolithic core, wherein the manifold defines a fluid inlet in communication with the flow passages of the core and has a second coefficient of thermal expansion which is different from than the first coefficient of thermal expansion of the core and is below 10 ppm/C at an operational temperature of 400º C and further wherein the manifold includes between 45% and 55% nickel as taught in instant independent claim 19.

WIPO Publication No. 2015/126483 A2 to Kupiszewski teaches a heat exchanger and method of forming in which a manifold (51) is attached to a monolithic core (40) but teaches that the materials should be “properly matched” rather than teaching different coefficients of thermal expansion or the particular relations, materials, or additive manufacturing methods of the instant claims.

US Publication No. 2017/0044982 A1 to Duesler et al. teaches in ¶ 40, a heat exchanger having a manifold formed of “a high-performance nickel-chromium alloy” and gives examples as INCONEL and HAYNES 282 which are known to have minimums of 44.214% nickel and 53.36% nickel respectively, but does not teach these alloys or the coefficients of thermal expansion thereof having the claimed relations to a monolithic heat exchanger core or the additive manufacturing of such manifolds onto heat exchanger cores or being formed as a unitary element with a heat exchanger core as taught the instant independent claims.

US Publication No. 6,886,629 B2 to Dietrich teaches a heat exchanger core made of aluminum plates and manifolds made of Cr-Ni steel, these materials providing a manifold with a coefficient of thermal expansion for the manifold which is less than that of the core but does not teach the unitary forming or additive manufacturing recited in the instant independent claims.
Further, applicant argues on pp. 7-8 of the reply that Dietrich teaches the materials of his disclosure to be incapable of joining in the manners taught in the instant independent claims, teaching that “it is very difficult, owing to the different thermal coefficients of expansion, to connect the components tightly enough together so that the sealing of the flow paths in the plate heat exchanger is ensured (col. 2, lines 1-7), teaching away from modifying Kupiszewski with the differing materials of Dietrich.  
Applicant further teaches on the same page that Kupiszewski’s teaching of “properly matched materials” (¶ 40) and a similar teaching in ¶ 36 that “it may be desirable to as closely match coefficient of thermal expansion (CTE) [between the body and tubes of the core] in order to reduce stress build up during production and operation of the different materials utilized” teach away from the use of different materials or of materials with different CTEs to arrive at the invention of the instant claims.
In response and upon consideration, examiner agrees with applicant’s arguments and characterization and the rejections based on the combination of Kupiszewski and Dietrich are withdrawn.
European Publication No. 3,410,054 to Caimano et al. teaches in ¶ 52, a method of manufacturing a heat exchanger in which manifolds may be integrally formed with a tube bank core by the use of additive manufacturing methods, but does not include any teachings or suggestions regarding the use of materials for this core and manifold which have different coefficients of thermal expansion, particularly such that the manifold has a lower coefficient than the core or the use of materials with the nickel content recited in the instant independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	24 August 2022

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763